Citation Nr: 1543725	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-09 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for reflex sympathetic dystrophy syndrome, right upper extremity.

2.  Entitlement to service connection for reflex sympathetic dystrophy syndrome, left upper extremity.

3.  Entitlement to service connection for reflex sympathetic dystrophy syndrome, right lower extremity.

4.  Entitlement to service connection for reflex sympathetic dystrophy syndrome, left lower extremity.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


REMAND

The Veteran is seeking entitlement to service for reflex sympathetic dystrophy syndrome of the upper and lower extremities.

I.  Social Security Records

In a December 2011 letter, the Veteran reported that he has been receiving disability benefits from the Social Security Administration based upon his reflex sympathetic dystrophy syndrome since November 30, 1998.  Under these circumstances, an attempt should be made by the RO, with the assistance of the Veteran, to obtain these records.  See Golz v. Shineski, 590 F.3d 1317 (Fed Cir. 2009); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

II.  Additional Records Available

In a November 2013 statement, the Veteran reported that he was receiving ongoing treatment for his reflex sympathetic dystrophy syndrome at the VA Medical Center in Rancho Cucamonga, California.  Given the passage of time, the RO must request that the Veteran identify all treatment providers he has seen during the course of this appeal, and then assist the Veteran in obtaining those treatment records.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of his response, the RO must obtain the following:

A.  All available treatment reports, since August 27, 2013, from the VA Medical Center in Rancho Cucamonga, California; and 

B.  All materials from Social Security Administration, to include any medical records, relating to the Veteran's award of disability benefits.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

